Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this proceeding challenging a tier II disciplinary determination finding him guilty of possessing contraband and information about other inmates’ crimes and tampering with electricity. This Court has been ad*1434vised that the administrative determination at issue has been reversed and all references thereto have been expunged from petitioner’s institutional record. Accordingly, this matter is moot inasmuch as petitioner has received all the relief to which he is entitled (see Matter of Hart v Fischer, 60 AD3d 1226 [2009]; Matter of York v Fischer, 55 AD3d 1096 [2008]).
Mercure, J.P., Peters, Lahtinen, Stein and McCarthy, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.